DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Claims 1-12 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on October 25, 2021 and June 3, 2022 were considered by the examiner.

Drawings
Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the complete name for “alpha-methyl styrene dimer“ in line 3 is missing (see page 12, lines 1-10).  Line 3 only discloses “alpha-“.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20190058273A, which is equivalent to EP 3680226 A1) in view of Ligorati et al. (US 4,339,605) and Evitt et al. (EP 2342171 B1).
As required by claim 1, Park et al. disclose a method of decomposing a phenolic by-product, the method comprising:
a step of feeding a phenolic by-product stream to a decomposition apparatus, thermally cracking the phenolic by-product in the decomposition apparatus, recovering an active ingredient from a top discharge stream, and discharging a high-boiling substance through a bottom discharge stream;
a step of mixing the side discharge stream of the decomposition apparatus and the bottom discharge stream of the decomposition apparatus with each other to form a mixed stream; and
a step of passing a part of the mixed stream through a reboiler (heat exchanger), circulating the part of the mixed stream to the decomposition apparatus, and discharging a residual mixed stream (paragraphs 0008-0011, 0017, 0024, 0034-0036, 0040, and 0048 Figure 4 and claims 1-5).
As required by claim 2, Park et al. disclose the method of claim 1, wherein the phenolic by-product includes any one or more of a phenolic by-product produced in a phenol production process and a phenolic by-product produced in a bisphenol A production process (paragraphs 0008, 0021, 0026).
As required by claim 3, Park et al. disclose the method of claim 1, wherein the phenolic by-product includes one or more compounds selected from the group consisting of bisphenol A, phenol, alpha-methyl styrene, acetophenone, cumyl phenol, and alpha-methyl styrene dimer (paragraphs 0003 and 0021 and Table 1).
As required by claim 4, Park et al. disclose the method of claim 1, wherein the side discharge stream of the decomposition apparatus includes one or more compounds selected from the group consisting of phenol, acetophenone, alpha-methyl styrene, and cumene (paragraphs 0013, 0024, and 0037).
As required by claim 5, Park et al. disclose the method of claim 1, wherein the side discharge stream of the decomposition apparatus comprises acetophenone in an amount of 40 wt% or more (paragraphs 0013 and 0037).
As required by claim 6, Park et al. disclose the method of claim 1, wherein an operation pressure of the decomposition apparatus is 0.1 KG to 3 KG (paragraphs 0009 and 0030 and claim 2).
As required by claim 11, Park et al. disclose the method of claim 1, wherein a ratio of a flow rate of the side discharge stream of the decomposition apparatus to a flow rate of the bottom discharge stream of the decomposition apparatus is 0.05 to 1.0 (paragraph 0043) .
As required by claim 12, Park et al. disclose the method of claim 1, wherein the active ingredient includes one or more compounds selected from the group consisting of phenol, alpha-methyl styrene, and cumene (paragraph 0021, Table 1 and claim 5).
Park et al. differs from the instant invention in that Park et al. do not require a step of pressurizing each of a side discharge stream of the decomposition apparatus and the bottom discharge stream of the decomposition apparatus.  In particular as required by claim 7, Park et al. do not disclose the method of claim 1, wherein each of the side discharge stream of the decomposition apparatus and the bottom discharge stream of the decomposition apparatus is pressurized to a pressure of 2 KG to 16 KG. Further, as required by claim 9, Park et al. fail to disclose the method of claim 1, wherein a pressure of the part of the mixed stream passing through a reboiler is 2 KG to 16 KG. Further, as required by claim 10, Park et al. fail to disclose the method of claim 1, wherein a vapor pressure of the side discharge stream of the decomposition apparatus in a temperature range of 250°C to 350°C is 2 KG to 16 KG.
However, Park et al. disclose that pressurized operations are known (abstract, 0018, 0028, 0030, 0040, 0050, 0054 and Table 1).
Ligorati et al. disclose a thermal decomposition process to recover a desired product consisting of phenol, alpha-methyl styrene, cumene and acetone wherein the operating pressure is maintained from 4 kg/cm2 to 12 kg/cm2 and the temperature is from 320°C to 400°C (column 4, lines 19-52).  The use of such pressure allows the acetophenone to remain at least in part in the liquid phase and the formation of a phenol acetophenone azeotrope is reduced (column 4, lines 27-46).  The operating conditions also lead to increased yields of the desired products of phenol, alpha-methyl styrene, and cumene (column 5, lines 1-11).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the process of Park et al. can be carried out under pressurized conditions such that each of the side discharge stream of the decomposition apparatus and the bottom discharge stream of the decomposition apparatus is pressurized to a pressure of 2 KG to 16 KG, a pressure of the part of the mixed stream passing through a reboiler is 2 KG to 16 KG, and a vapor pressure of the side discharge stream of the decomposition apparatus in a temperature range of 250°C to 350°C is 2 KG to 16 KG, since Park et al. disclose that pressurized operations are known [A prior art disclosure is not limited to its working examples or to its preferred embodiments, but must be evaluated for what it teaches those of ordinary skill in the art.  Merck & Co. Inc. v. Biocraft Labs. Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Boe, 355 F. 2d 961, 965, 148 USPQ 507, 510 (CCPA 1966) and MPEP 2123] and Ligorati et al. disclose that in a thermal decomposition process one can recover a desired product consisting of phenol, alpha-methyl styrene, cumene and acetone wherein the operating pressure is maintained from 4 kg/cm2 to 12 kg/cm2 and the temperature is from 320°C to 400°C.    Further, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result .  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.  In the instant case, the applicants have not shown that the claimed pressure range produce a new and unexpected result.
Park et al. differ from the instant invention in that Park et al. do not require the method of claim 1, wherein each of the side discharge stream of the decomposition apparatus and the bottom discharge stream of the decomposition apparatus is pressurized using a pump, as required by claim 8.  
Evitt et al. disclose a process for recovering phenol wherein a phenol recovery distillation column (100') and a cracking reactor (120') are combined into a shell (105), wherein a liquid stream (220) from the bottom of the distillation column is sent to a reboiler (130) via a pump (P) and then circulated to the distillation column, and a stream from the bottom of the cracking reactor (120’) is in part sent to a cracking reboiler (140) via a cracking recycle pump (PC) and then circulated, with some (340) of the stream being discharged (figure 5 and paragraph 0043).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the process of Park et al. could be carried out wherein each of the side discharge stream of the decomposition apparatus and the bottom discharge stream of the decomposition apparatus is pressurized using a pump, since Evitt et al. disclose a process for recovering phenol wherein a phenol recovery distillation column and a stream from the bottom of the cracking reactor is in part sent to a cracking reboiler via a cracking recycle pump and then circulated, with some of the stream being discharged.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROSALYND A KEYS/Primary Examiner, Art Unit 1699